Citation Nr: 0637348	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  99-20 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the 
service-connected low back pain with radiculopathy.  

2.  Entitlement to a rating in excess of 10 percent for the 
service-connected pes planus.  

3.  Entitlement to a rating in excess of 10 percent for the 
service-connected headaches.  

4.  Entitlement to a total rating due to unemployability 
caused by service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to February 
1994.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 rating decision by the RO.  

After reviewing the record, the Board finds that further 
development of the record is warranted with respect to the 
issue of an increased rating for migraine headaches.  The 
Board also finds a potential issue involving a total rating 
based on individual unemployability due to service-connected 
disability (TDIU).  Therefore, these matters are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  The service-connected low back pain with radiculopathy 
has been shown to be productive of a disability picture that 
more nearly approximates that of severe functional loss for 
the entire of the appeal.  



2.  The service-connected bilateral pes planus is not shown 
to be productive of more than moderate impairment.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 40 percent rating, 
but not higher for the service-connected low back pain with 
radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.42, 4.45, 4.71a including Diagnostic Code 
5243 (2006) (formerly 38 C.F.R. § 4.71a including Diagnostic 
Code 5293, revised effective September 23, 2002 and 
September 26, 2003)); 38 C.F.R. § 4.71a including Diagnostic 
Code 5292 (revised effective September 26, 2003, now rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine (2006)); 38 C.F.R. § 4.71a including Diagnostic 
Code 5295 (revised effective September 26, 2003; now codified 
as amended at 38 C.F.R. § 4.71a including Diagnostic Code 
5237) (2006)).  

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected pes planus have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.42, 
4.45, 4.71a including Diagnostic Code 5276 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of her claims 
for increased ratings for her service-connected low back 
disability and pes planus.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

In a letter, dated in September 2003, the RO informed the 
veteran that, in order to establish an increased rating for 
her service-connected disability, the evidence had to show 
that such disabilities had gotten worse.  

The RO notified the veteran and her representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of her treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to her claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the Federal 
government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified her of what to do if she had questions or 
needed assistance and provided a telephone number, computer 
site, and address where she could get additional information.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, however, the notice with respect to the claims 
of increased ratings for low back disability and for pes 
planus was not sent to the veteran until after the rating 
decision in April 1999.  Nevertheless, any defect with 
respect to the timing of that notice was harmless error.  

Not only did the foregoing notice comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the Statement of the Case (SOC) and the Supplemental 
Statements of the Case (SSOC's) set forth the text of those 
laws and regulations.  

Moreover, the SOC and SSOC's notified the veteran and her 
representative of the evidence which had been obtained in 
support of the veteran's appeal.  

Following such notice, the RO received additional evidence 
and argument in support of the veteran's appeal.  Thereafter, 
the RO readjudicated the veteran's appeal on the basis of the 
entire record, including the additional evidence and 
argument.  Thus, there is no prejudice to the veteran due to 
any defect in the timing of the notice.  See Prickett v. 
Nicholson, No. 04-0140 (U.S. Vet. App. Sept. 11, 2006).  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support her claims.  It appears that all 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder.  In this regard, she 
has not identified any further outstanding evidence (that has 
not been sought by VA), which could be used to support any of 
her claims.  

Indeed, in March 2006, the veteran stated that she had no 
other information or evidence to give VA to substantiate her 
claim.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect any issue on 
appeal.  

As such, there is no prejudice to the veteran due to a 
failure to assist her with her claims for increased ratings 
for low back disability and pes planus.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006) (discussing prejudicial 
error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of those claims.  See, e.g., Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  


II.  Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4 (2006).  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where, as here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present (current rating period) level of 
disability is of primary concern.  Although the recorded 
history of a disability is for consideration in order to make 
a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, in accordance with 38 C.F.R. §§ 4.1 and 4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected disabilities.  


A.  Low Back Disability.  

At the outset of the veteran's claim, her service-connected 
low back disability was rated in accordance with 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  

Under these criteria, a 20 percent rating was warranted for 
lumbosacral strain manifested by muscle spasm on extreme 
forward bending and loss of lateral spine motion, 
unilateral, in the standing position.  

A 40 percent rating was warranted for lumbosacral strain, 
manifested by listing of the whole spine to the opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in the standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  

Potentially applicable in rating the service-connected low 
back disability was Diagnostic Code 5292.  

Under these criteria, a 20 percent rating was warranted for 
moderate limitation of motion of the lumbar spine, while a 
40 percent rating was warranted for severe limitation of 
motion.  

During the pendency of the veteran's appeal, the rating 
schedule was revised with respect to rating lumbosacral 
strain and limitation of motion of the lumbar spine.  68 
Fed. Reg. 51454-51456 (August 27, 2003).  Those changes 
became effective September 26, 2003.  

Under the revised regulations, lumbosacral strain is rated in 
accordance with Diagnostic Code5237.  

Diagnostic Code 5292 is no longer in effect; however, 
lumbosacral strain and limitation of motion of the lumbar 
spine are now rated under the following general rating 
formula:

General Rating Formula for Diseases and Injuries of the Spine

The noted ratings may be assigned with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is accomplished to 30 degrees or less, or 
when there is favorable ankylosis of the entire thoracolumbar 
spine.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
were to be evaluated under an appropriate Diagnostic Code.  
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1):  

For VA compensation purposes, unfavorable ankylosis was a 
condition in which the entire thoracolumbar spine or the 
entire spine was fixed in flexion or extension, and the 
ankylosis resulted in one or more of the following:  
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represented favorable ankylosis.  
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5).  

In an August 2000 rating action, the RO switched the 
Diagnostic Code for rating the service-connected low back 
disability from Diagnostic Code 5295 to 5293, the Diagnostic 
Code used to rated intervertebral disc syndrome.  

Prior to September 23, 2002, a 20 percent rating was 
warranted for intervertebral disc syndrome which was 
productive of moderate impairment, manifested by recurring 
attacks.  A 40 percent rating was warranted for 
intervertebral disc syndrome which was productive of severe 
impairment, manifested by recurring attacks with intermittent 
relief.  

Effective on September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) was rated on the basis of 
the total duration of incapacitating episodes over the 
previous 12 months.  In the alternative, intervertebral disc 
syndrome was rated by combining under 38 C.F.R. § 4.25 
separate evaluations of the chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities.  VA was to use the method which resulted in the 
higher evaluation.  67 Fed. Reg. 54345-54349 (August 22, 
2002).  

A 20 percent rating was warranted for intervertebral disc 
syndrome, manifested by incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  

A 40 percent rating was warranted for intervertebral disc 
syndrome, manifested by incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  

For the purpose of evaluations under Diagnostic Code 5293, an 
incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Neurologic disabilities were to be separately evaluated using 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2).  

Effective on September 26, 2003, the rating schedule was, 
again, revised with respect to evaluating intervertebral 
disc syndrome.  68 Fed. Reg. 51454 - 51456 (August 27, 2003) 
(now codified as amended at 38 C.F.R. § 4.71a, 5243).  

Under the revised regulations, intervertebral disc syndrome 
is to rated in one of two ways:  either on the basis of the 
total duration of incapacitating episodes noted above (now 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243) or on 
the basis of the foregoing general rating formula.  The 
method used is that which results in the higher rating.

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.  

Because Congress did not provide otherwise and did not permit 
the Secretary of VA to do otherwise, the Board will evaluate 
the veteran's service-connected low back disability under 
both the former and the current schedular criteria, keeping 
in mind that the revised criteria may not be applied to any 
time period before the effective dates of the various 
changes.  See 38 U.S.A. § 5110(g) (West 2002); VAOPGCPREC 3-
2000; Green v. Brown, 10 Vet. App. 111, 117 (1997).  

The Board provided the veteran with the old and new 
regulatory criteria in the SSOC issued in February 2005.  

The veteran and her representative have submitted additional 
evidence and since that time, and the RO has readjudicated 
the claim in light of that evidence and argument, as well as 
the old and new regulations.  Therefore, there is no 
prejudice to the veteran in the Board adjudicating the claim 
for an increased rating for the service-connected low back 
disability.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  

In determining the adequacy of ratings assigned for 
orthopedic disability, consideration must be given to factors 
affecting functional loss.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Such factors include a lack of normal endurance and 
functional loss due to pain and pain on use, specifically 
limitation of motion due to pain on use including that 
experienced during flare ups.  38 C.F.R. § 4.40.  
Consideration must also be given to weakened movement, excess 
fatigability, and incoordination, as well as the effects of 
the disability on the veteran's ordinary activity.  38 C.F.R. 
§ 4.10, 4.45.  

A review of the evidentiary record discloses that, since 
filing her claim, the veteran's low back disability has been 
manifested by complaints of pain radiating into her lower 
extremities, tenderness to palpation and limitation of 
motion.  

The veteran is shown to wear a back brace, and there has been 
demonstrated restriction of lumbar spine motion for the 
entire period the appeal.  

Recent testing, such as the MRI of July 2002, has confirmed 
the presence of bulging discs at L4-L5 and L5-S1, the 
evidence of record, dated prior to September 23, 2002, is 
also negative for any findings that such disability is 
productive of any more than moderate intervertebral disc 
syndrome manifested by recurring attacks.  

Moreover, there is no competent evidence of record that the 
veteran has ever experienced neurologic deficits, such as 
bowel or bladder impairment, or an incapacitating episode or 
as set forth in the regulatory criteria which became 
effective on September 23, 2002.  Indeed, during the May 2003 
VA examination, it was specifically noted that the veteran 
had not been placed in total bedrest for her back during the 
past year.  

Significantly, during VA outpatient treatment in May 1999 and 
on repetitive testing during the November 2005 VA 
examination, the veteran demonstrated forward flexion of the 
lumbar spine to 30 degrees.  

The reports of VA orthopedic examinations in August 1998, 
February 1999, August 2001 and May 2003 show that the veteran 
was able to flex her lumbar spine to at least 60 degrees, and 
that her combined range of thoracolumbar spine motion, as 
defined by VA, is accomplished to at least 180 degrees (see 
the report of the November 2005 VA examination).  

However, the overall findings, in the Board's opinion, more 
nearly reflect a disability picture consistent with a severe 
functional loss of low back movement under the older 
criteria.  Thus, the veteran does meet the criteria for an 
increased rating of 40 percent for the service-connected 
lumbar spine disability.  

B.  Pes Planus.  

During her hearing, the veteran testified that she was being 
treated for pes planus and that surgery had been recommended.  
Therefore, she maintained that a rating in excess of the 
currently assigned 10 percent was warranted.  

Pes planus is rated in accordance with 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  

A 10 percent rating is warranted for moderate impairment, 
manifested by the weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or unilateral.

A 30 percent rating is warranted for severe bilateral 
impairment, manifested by objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  

A review of the evidence shows that the service-connected pes 
planus is manifested by complaints of pain on prolonged 
standing or walking, tenderness to palpation and a few tender 
callosities.  

Following the VA examination in February 1999, the veteran 
was found to have grade IV pes planus.  However, the 
preponderance of the evidence, including VA examinations in 
August 2001 and May 2003, is negative for any associated 
findings reflective of more than moderate impairment for 
either foot.  

Although she wears shoe inserts, the Achilles tendons are in 
normal alignment, with and without weight bearing.  There is 
no indication of swelling on use and no objective evidence of 
marked deformity, such as pronation or abduction.  Moreover, 
the veteran was able to walk on her heels and toes and 
without a limp.  In this regard, she does not use any aids to 
ambulation, such as a cane, crutches, or walker or 
demonstrate any evidence of abnormal shoe wear.  

Inasmuch as the service-connected pes planus is not shown to 
be productive of more that moderate disability, she cannot 
meet the criteria for a rating in excess of 10 percent.  


ORDER

A rating of 40 percent for the service-connected low back 
pain with radiculopathy is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  

An increased  rating in excess of 10 percent for the service-
connected pes planus is denied.  

REMAND

During her hearing on appeal, on VA examinations in February 
1999, April 2003, and November 2005, and during an April 2001 
examination for the state of Office of Disability 
Determination, the veteran reported having frequent 
headaches.  She stated that approximately once a month they 
were so severe that she had to leave or miss work and stay in 
bed.  She also stated that they were associated with 
photophobia, nausea and occasionally vomiting.  

From June 2002 to February 2003, the veteran was treated by 
R. S., D.C., for various abnormalities, including headaches.  
During that span, she averaged approximately one headache per 
month.  

Based on its review of the record, the Board finds that 
another VA examination is warranted to evaluate the current 
severity of the service-connected headaches in terms of the 
applicable criteria.  

In addition, in an April 2006 rating decision, the RO denied 
the veteran's claim for a TDIU.  

In June 2006, the RO received a document, which when 
construed in a light most favorable to the veteran, 
constitutes a Notice of Disagreement (NOD) with the 
April 2006 rating decision.  Since that NOD was timely, the 
Board is required to remand that potential issue to the RO 
for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  

Accordingly, these remaining matter are REMANDED to the RO 
for the following action: 

1.  The RO should undertake appropriate 
steps to contact the veteran in order to 
obtain information concerning recent 
treatment received for the service-
connected headaches.  Based the response, 
the RO should take all indicated action 
to obtain copies of all records referable 
thereto.  The veteran also should be 
informed that she should submit all 
pertinent evidence to support her claim 
for increase.  

2.  Then, the veteran should be afforded 
a VA examination in order to ascertain 
the severity of the service-connected 
headaches.  All indicated testing should 
be done in this regard.  The examiner 
should undertake to elicit from the 
veteran and record a complete clinical 
picture of the service-connected 
headaches.  

3.  Following completion of all indicated 
development, the RO should review the 
veteran's claim for increase.  If any 
benefit sought on appeal is not granted, 
then the RO should provide the veteran 
and her representative with an SSOC and 
afford them with an opportunity to 
respond thereto.  

The RO then should issue the veteran and 
her representative an SOC concerning the 
claim for a TDIU rating.  In so doing, 
explain the procedure necessary to 
perfect an appeal.  

If, and only if, the veteran completes 
her appeal by filing a timely Substantive 
Appeal for a TDIU rating, return this 
claim to the Board for further action.  
See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 202 (2006).  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The veteran has the right to submit any additional evidence 
and/or argument on the matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


